FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 September 17, 2014
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                     Clerk of Court
                                   TENTH CIRCUIT


 CHESTER LEE RENEAU,

          Plaintiff - Appellant,
                                                        No. 14-1128
 v.
                                           (D.C. No. 1:13-CV-00125-WJM-KMT)
                                                         (D. Colo.)
 SASHA MAHONEY,

          Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.


      Almost no one likes those who send them to jail. Understandably. But Mr.

Reneau’s feelings run deeper than most. He threatened the judge who sentenced

him to prison time. He repeated his threats to anyone who would listen and put

pen to them in letters to the judge and others. Seeking to monitor the risk Mr.

Reneau openly posed, prison officials opened his mail. Mr. Reneau replied with a

federal lawsuit, alleging that prison officials had violated his First, Fourth, and


      *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Fourteenth Amendment rights. In the end, a magistrate judge recommended

dismissing the matter in a 19-page order that carefully considered each of Mr.

Reneau’s causes of action. In turn, the district judge agreed with the

recommendation and dismissed the case after preparing an equally thoughtful 10-

page order. Now before us, Mr. Reneau asks us to undo that result, but we do not

see how we lawfully might and neither after our independent review of the record

do we see anything we might usefully add to the collective 29 pages of factual

and legal analysis the magistrate and district judge offered. We affirm the district

court’s judgment and deny Mr. Reneau’s in forma pauperis motion. He is

reminded that he is obliged to pay the filing fee in full.

                                        ENTERED FOR THE COURT



                                        PER CURIAM




                                         -2-